DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original filing filed on 10/2/2020.
3.	Claims 1-20 are numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/2/2021 and 4/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 9, and 15 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Dinan et al. US 20170223677 discloses in Section [0135] The wireless device may receive from a base station at least one message (for example, an RRC) comprising configuration parameters of a plurality of cells; the configuration parameters comprise configuration parameters for physical channels for example PDCCH, PUSCH; Section [0137] One or more configuration parameters are one or more LBT configuration parameters, an eNB semi-statically configure LBT parameters that control a wireless access procedure to an LAA cell; Section [0139] One or more UEs may be directed by an eNB to start performing an LBT Section [0141] UEs failing LBT within a time window may need to wait for the next allowed timeslot to perform LBT if scheduled again by the eNB; However, Dinan does not explicitly state that each LBT configuration is associated with 4 specific parameters which are a beam, bandwidth part (BWP), logical channel (LCH), a transmission type or an LBT subband; and determining that the first channel is unavailable performing a second LBT procedure using a second LBT configuration.
The prior art, Kim et al. US 20190053273 discloses in Section [0013] There is provided a method for a UE to determine a listen-before-talk (LBT) priority class in a wireless communication system; UE include receiving mapping information between a logical channel and an LBT priority class from a network; Section [0016] If a plurality of logical channels having data to be transmitted corresponds to a plurality of LBT priority classes and a MAC PDU includes a plurality of logical channels.
However, Dinan in view of Kim do not render obvious in combination with other limitations in the independent claims 1 and 15 the claim elements A method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving an indication of a plurality of listen before talk (LBT) configurations, wherein each LBT configuration of the plurality of LBT configurations is associated with one or more of a beam, a bandwidth part (BWP), a logical channel (LCH), a transmission type or an LBT subband; performing a first LBT procedure, in order to acquire a first channel, using a first LBT configuration of the plurality of 
transmitting data on the second channel in response to the determining that the second channel is available.
However, Dinan in view of Kim do not render obvious in combination with other limitations in the independent claims 9 the claim elements A method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving an indication of one or more listen before talk (LBT) configurations, wherein the one or more LBT configurations are associated with one or more of a beam, a bandwidth part (BWP), a logical channel (LCH), a transmission type or an LBT subband; and performing a first LBT procedure in order to acquire a first channel using a first LBT configuration of the one or more LBT configurations.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20 are allowed (as previously addressed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 9, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477